UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1458


JEFFREY BARRY FISHER; DOREEN A. STROTHMAN; VIRGINIA S. INZER;
WILLIAM K. SMART; CARLETTA M. GRIER,

                Plaintiffs - Appellees,

          v.

KIMMY R. CATHEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:15-cv-01357-GJH)


Submitted:   September 13, 2016          Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kimmy R. Cathey, Appellant Pro Se. Martin Stuart Goldberg, FISHER
LAW GROUP, Upper Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kimmy R. Cathey seeks to appeal the district court’s order

remanding this removed action to the state court for lack of

jurisdiction.      With certain exceptions not applicable here, “[a]n

order remanding a case to the State court from which it was removed

is not reviewable on appeal or otherwise.”             28 U.S.C. § 1447(d)

(2012).   The Supreme Court has limited the scope of § 1447(d) to

prohibiting appellate review of remand orders based on a defect in

the removal procedure or lack of subject matter jurisdiction.

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711–12 (1996); see

28 U.S.C. § 1447(c) (2012).     Here, the remand was based on lack of

subject   matter    jurisdiction.       Accordingly,    this   court   lacks

jurisdiction to review the district court’s order.             We therefore

deny Cathey leave to proceed in forma pauperis and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  DISMISSED




                                    2